NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



NICHOLAS STEVE MALAMATOS,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D18-1247
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender,
and Stephania A. Gournaris, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.




PER CURIAM.

             Nicholas Malamatos appeals from the order revoking his probation. We

affirm the order without comment based on the trial court's finding that Malamatos
willfully and substantially violated condition 5 of his probation. However, we remand for

the trial court to strike the finding that Malamatos violated condition 8 of his probation

and to enter a corrected revocation order. See King v. State, 915 So. 2d 764, 765 (Fla.

2d DCA 2005) (concluding that the State failed to meet its burden of proving a willful

and substantial violation of the community service hours condition of probation,

affirming the revocation of probation, and remanding for the trial court to strike the

finding that appellant violated the community service hours condition); see also Bryant

v. State, 931 So. 2d 251, 253 (Fla. 2d DCA 2006) ("Bryant's failure to submit

documentation of his community service hours cannot support a finding that he violated

condition 27 of his probation, which requires only actual performance of the work

itself.").

              Affirmed but remanded for entry of a corrected probation revocation order.

KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.




                                            -2-